Citation Nr: 1630654	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-29 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 1975 to May 1979.  The Veteran also had several years of service with the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2015, the Veteran testified during a hearing at the RO before a Veterans Law Judge who is no longer available to participate in the decision.  A transcript of the hearing is of record.  In May 2016, VA sent a letter to the Veteran informing him of this and inquiring as to whether he desired to have another hearing.  In June 2016, the Veteran notified the Board that he did not wish to appear at another Board hearing and requested that the Board consider the case on the evidence of record.  Therefore, the Board will proceed to render a decision based on the evidence of record.

The issue of entitlement to service connection for a sleep disorder to include as secondary to tinnitus, has been raised by the record in the Veteran's July 2014 substantive appeal as well as at the May 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A.        § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed tinnitus is necessary to decide the claim.

The Board notes that the Veteran was provided VA examinations in July 2011 and August 2011 to determine the nature and etiology of his claimed hearing problems.  However, at the time of the examinations, the Veteran denied any current tinnitus.  Therefore, as the Veteran did not claim a current disability, the examiners provided no medical opinions.  However, at the Veteran's May 2015 hearing, he testified that he was confused as to the term tinnitus and because of his confusion he gave an incorrect response.  The Veteran maintains that he developed tinnitus as a result of noise exposure and acoustic trauma while in service, which has continued to the present.  In addition, the Board notes that subsequent to the VA examinations in July and August 2011, the Veteran was diagnosed with tinnitus by a private physician in January 2015.  Therefore, as a result, a VA examination to determine the nature and etiology of the Veteran's claimed tinnitus should be obtained upon remand. 

The Board further notes that at the May 2015 hearing, the Veteran testified that his tinnitus began in the "middle '80s."  The Veteran served on active duty from January 1975 to May 1979 and spent several more years in the reserves.  In this regard, the Veteran contends that his tinnitus began in and is the result of noise exposure during his service in the Air Force Reserves.  Service treatment records are silent as to any complaints, treatment or diagnosis of tinnitus.  However, treatment notes from April 1976 and October 1978, during the Veteran's active duty service in the Air Force, reflect the Veteran's complaints of feeling "stopped up" and being fitted for ear plugs as a result of his flight line duties.  Treatment notes from September 1986, during the Veteran's reserve service, reflect ear trouble complaints treated with irrigation.  The Board notes that, although treatment records reflect that the Veteran was fitted for ear plugs and complaints of ear trouble were noted in April 1976 and October 1978 during his active duty period, the Veteran has repeatedly asserted that his current tinnitus is not the result of such period of service.  Rather, as indicated previously, he alleges that such is the result of noise exposure and acoustic trauma during his time in the Air Force Reserves.  Although some of the Veteran's service treatment records from his service in the reserves are contained in the record, it is not clear whether his complete service treatment records from his Air Force Reserves service have been associated with the record.  On remand, the AOJ should attempt to verify all periods of ACDUTRA and INACDUTRA and to obtain his complete service treatment records from his Air Force Reserves service.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or his treatment records are unavailable, such a fact should be documented, in writing, in the record.

In addition, the record reflects that there may be outstanding treatment records.  During the May 2015 hearing, the Veteran testified that post service he worked in law enforcement and as such he underwent yearly audio testing.  Such records are not of record.  Therefore, while on remand, the Veteran should be given an opportunity to identify any outstanding records and, thereafter, such identified records, to include any from the Veteran's employment with law enforcement post service, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source, to include the National Personnel Records Center, the Department of the Air Force and/or the Veteran's Air Force Reserves unit, to obtain all service treatment records and to verify the Veteran's periods of ACDUTRA and INACDUTRA.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the record.

2.  Provide the Veteran with the necessary authorizations for the release of private records from his time employed with law enforcement post service.  Associate any available records with the claims file.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3.  After obtaining any outstanding records, schedule the Veteran for a VA audiological evaluation to determine the nature and etiology of any currently manifested tinnitus.  The claims file should be made available to the examiner for review.  If the Veteran does not attend the examination, the examiner is requested to render an etiological opinion based on the evidence of record, to the extent possible.

After examining the Veteran, the examiner should respond to the following:

(A)  Identify whether the Veteran currently has tinnitus, or has had such a diagnosis at any time during the pendency of his claim. 

(B)  With respect to any diagnosed tinnitus, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current tinnitus is related to acoustic trauma during active duty service, the period January 1975 to May 1979, specifically exposure to flight line noise. 

(C)  The examiner should also offer an opinion as to whether the Veteran had tinnitus within one year of his May 1979 service discharge (i.e., by May 1980) and if so, describe the manifestations.

(D)  With respect to any diagnosed tinnitus, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such had its onset during any period of ACDUTRA or INACDUTRA, or is otherwise related to such periods of service, to include complaints of flight line noise during the Veteran's time in the Air Force Reserves.  

In offering such opinions, the examiner should consider the Veteran's statements regarding the incurrence of his tinnitus.  The examiner is asked to provide a complete rationale for all opinions and conclusions reached.

4.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




